DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brashnyk et al. (U.S. Publication No. 2017/0159876 A1; hereinafter Brashnyk) in view of Fullerton et al. (U.S. Publication No. 2009/0250575 A1; hereinafter Fullerton)
	Regarding claim 1, Brashnyk discloses a display device, comprising: a display panel [50]; a metal plate [172] disposed on a rear side of the display panel (see ¶[0026]); a plurality of magnets [222] disposed on a rear side of the metal plate (see Figure 3)	Brashnyk fails to disclose a plurality of ferromagnetic materials disposed on both sides of each of the plurality of magnets.
	In the same field of endeavor, Fullerton teaches a plurality of ferromagnetic materials [2028,2030] disposed on both sides of each of the plurality of magnets.
	The implementation of a ferromagnetic channel housing as taught by Fullerton allows for reduced magnetic fields and reduced issues with unwanted items sticking to the display panel (See Fullerton ¶[0181]). Therefore, it would have been obvious to one 
	Regarding claim 2, the combination of Brashnyk and Fullerton discloses wherein each of the plurality of ferromagnetic materials includes a first portion disposed to be in contact with N poles of the plurality of magnets and a second portion disposed to be in contact with S poles of the plurality of magnets (see Fullerton Figure 22F-22H). The implementation of poles alignment allows for increased control of magnetic strength (see Fullerton ¶[0197-0198]). 
	Regarding claim 3, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets includes a first magnet and a second magnet disposed in parallel to the first magnet in a first direction (see Brashnyk Figure 3)
	Regarding claim 4, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets further includes a third magnet [222] which is disposed in parallel to the first magnet in a second direction, and one of the first direction and the second direction is parallel to a long side of the display panel and the other one of the first direction and the second direction is parallel to a short side of the display panel (See Brashnyk Figure 3 and Fullerton Figures 22A-22H)).
	Regarding claim 5, the combination of Brashnyk and Fullerton discloses wherein an N pole of the first magnet is disposed to be parallel to an N pole of the second magnet and an S pole of the first magnet is disposed to be parallel to an S pole of the second magnet (See Fullerton Figures 22F-22G)
	Regarding claim 6, the combination of Brashnyk and Fullerton discloses wherein an N pole of the first magnet is disposed to be parallel to an S pole of the second 
	Regarding claim 7, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets includes a first magnet [222] and a second magnet [222] disposed in parallel to the first magnet in a third direction and the third direction is not in parallel to the short side of the display panel or in parallel to the long side of the display panel (See Brashnyk Figure 3).
	Regarding claim 8, the combination of Brashnyk and Fullerton discloses wherein the plurality of ferromagnetic materials is disposed on the rear side of the metal plate and the plurality of magnets is disposed between one end of the plurality of ferromagnetic materials which is in contact with the rear side of the metal plate and the other end of the plurality of ferromagnetic materials (see Brashnyk Figure 3 and Fullerton Figure 20D)
	Regarding claim 11, the combination of Brashnyk and Fullerton discloses one or more frames [80] disposed to be adjacent to an edge of the metal plate, on a rear side of the metal plate (See Brashnyk Figure 3)
	Regarding claim 12, the combination of Brashnyk and Fullerton discloses wherein the frame is disposed between the plurality of magnets and the metal plate (see Brashnyk Figure 3)
	Regarding claim 14, Brashnyk discloses a tiling display device, comprising: a wall portion [80]; a plurality of display panels [50] attached on the wall portion and electrically connected with one another; a metal plate [172] disposed on a rear side of the plurality of display panels; a plurality of magnets [222] disposed on a rear side of the metal plate.
	In the same field of endeavor, Fullerton teaches a plurality of ferromagnetic materials [2028,2030] disposed on both sides of each of the plurality of magnets.
	The implementation of a ferromagnetic channel housing as taught by Fullerton allows for reduced magnetic fields and reduced issues with unwanted items sticking to the display panel (See Fullerton ¶[0181]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	Regarding claim 15, the combination of Brashnyk and Fullerton discloses wherein each of the plurality of ferromagnetic materials includes a first portion disposed to be in contact with N poles of the plurality of magnets and a second portion disposed to be in contact with S poles of the plurality of magnets (see Fullerton Figure 22F-22H). The implementation of poles alignment allows for increased control of magnetic strength (see Fullerton ¶[0197-0198]).
	Regarding claim 16, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets includes a first magnet and a second magnet disposed in parallel to the first magnet in a first direction (see Brashnyk Figure 3).
	Regarding claim 17, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets further includes a third magnet [222] which is disposed in parallel to the first magnet in a second direction, and one of the first direction and the second direction is parallel to a long side of the display panel and the other one of the 
	Regarding claim 18, the combination of Brashnyk and Fullerton discloses wherein an N pole of the first magnet is disposed to be parallel to an N pole of the second magnet and an S pole of the first magnet is disposed to be parallel to an S pole of the second magnet (See Fullerton Figures 22F-22G).
	Regarding claim 19, the combination of Brashnyk and Fullerton discloses wherein an N pole of the first magnet is disposed to be parallel to an S pole of the second magnet and an S pole of the first magnet is disposed to be parallel to an N pole of the second magnet (See Figures 22F-22H).
	Regarding claim 20, the combination of Brashnyk and Fullerton discloses wherein the plurality of magnets includes a first magnet [222] and a second magnet [222] disposed in parallel to the first magnet in a third direction and the third direction is not in parallel to the short side of the display panel or in parallel to the long side of the display panel (See Brashnyk Figure 3).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brashnyk et al. (U.S. Publication No. 2017/0159876 A1; hereinafter Brashnyk) in view of Fullerton et al. (U.S. Publication No. 2009/0250575 A1; hereinafter Fullerton) as applied to claim 8 above, and further in view of Fiedler (U.S. Publication No. 2011/0001025 A1).
	Regarding claim 9, the combination of Brashnyk and Fullerton fails to explicitly further comprising a plurality of pads disposed at the other end of the plurality of ferromagnetic materials.	In the same field of endeavor, Fiedler teaches a plurality of pads [4B] disposed at 
	Regarding claim 10, the combination of Brashnyk, Fullerton, and Fiedler discloses wherein a deviation between a static frictional coefficient and a kinetic frictional coefficient of the plurality of pads is smaller than a deviation between a static frictional coefficient and a kinetic frictional coefficient of the plurality of ferromagnetic materials (see Fiedler ¶[0033-0034]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brashnyk et al. (U.S. Publication No. 2017/0159876 A1; hereinafter Brashnyk) in view of Fullerton et al. (U.S. Publication No. 2009/0250575 A1; hereinafter Fullerton) as applied to claim 1 above, and further in view of Hemiller et al. (US. Publication No. 2014/0003052 A1; hereinafter Hemiller)
	Regarding claim 13, the combination of Brashnyk and Fullerton fails to explicitly disclose comprising a flexible film or a printed circuit board which is electrically connected to a non-active area of the display panel, wherein the plurality of magnets and the plurality of ferromagnetic materials are disposed so as not to overlap the flexible film and the printed circuit board.
	In the same field of endeavor, Hemiller teaches a flexible film or a printed circuit board [22] which is electrically connected to a non-active area of the display panel, wherein the plurality of magnets and the plurality of ferromagnetic materials are . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al (U.S. Publication No. 2018/0031919 A1) discloses tiling devices with magnetic attachment
Brashnyk et al. (U.S. Publication No. 2016/0210886 A1) discloses tiling devices with magnetic attachment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818